527 So. 2d 306 (1988)
Robert E. Van METER, Appellant,
v.
STATE of Florida, Appellee.
No. 87-1407.
District Court of Appeal of Florida, First District.
June 24, 1988.
Robert E. Van Meter, pro se, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, for appellee.
PER CURIAM.
Robert Van Meter appeals the denial of his rule 3.850 motion for post-conviction relief without an evidentiary hearing. As the allegations of the motion are facially sufficient, we reverse and remand to the lower court with directions to reconsider appellant's motion and either to attach those portions of the record that conclusively refute appellant's allegations of an involuntary plea due to mental incompetence, or, if the record does not conclusively contradict those allegations, to conduct an evidentiary hearing on this issue. Jones v. State, 421 So. 2d 55 (Fla. 1st DCA 1982).
REVERSED and REMANDED.
SMITH, C.J., and JOANOS, and ZEHMER, JJ., concur.